UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:February 13, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:February 13, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release Date: February 13, 2014 14-4-TR TECK REPORTS UNAUDITED FOURTH QUARTER RESULTS FOR 2013 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK, (“Teck”)) reported annual adjusted profit attributable to shareholders of $1.0 billion, or $1.74 per share, compared with $1.8 billion or $3.03 per share in 2012. Fourth quarter adjusted profit attributable to shareholders was $227 million, or $0.40 per share, compared with $409 million, or $0.70 per share, in the fourth quarter of 2012. "We were pleased with our operating performance in 2013," said Don Lindsay, President and CEO. “We achieved record annual steelmaking coal sales, had record throughput at three of our mines, implemented approximately $360 million in savings from our cost reduction program and, with our partners, announced that we are proceeding with the construction of the Fort Hills oil sands project. However, prices for all of our key products were down compared to last year, resulting in lower profits and cash flows than in 2012.” Highlights and Significant Items · Gross profit before depreciation and amortization in 2013 was $3.7 billion compared with $4.5 billion in 2012. Gross profit before depreciation and amortization was $875 million in the fourth quarter compared with $1.1 billion in the fourth quarter of 2012. · Cash flow from operations, before working capital changes, was $2.6 billion in 2013 compared with $3.7 billion last year. Cash flow from operations, before working capital changes, was $636 million in the fourth quarter compared with $862 million a year ago. · Profit attributable to shareholders was $961 million in 2013 compared with $1.1 billion in 2012. Profit attributable to shareholders was $232 million in the fourth quarter of 2013 compared with $200 million in the same period last year. · To date we have reached agreements with our coal customers to sell 5.9 million tonnes of coal in the first quarter of 2014 and we expect total sales in the first quarter, including spot sales, to be at or above 6.3 million tonnes. · Our cash balance was $2.5 billion at February 12, 2014. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com · We achieved a number of significant operating and sales records in the quarter and year, including: o record annual coal sales of 26.9 million tonnes as a result of increased global steel production; o new quarterly record copper production at 105,000 tonnes in the fourth quarter; and o record annual throughput at Greenhills, Antamina, Carmen de Andacollo and Red Dog. · At Highland Valley Copper, the mill optimization project achieved substantial mechanical completion in the quarter and commissioning of the new flotation facility has commenced. · We continue to implement our cost reduction program and to date our existing operations have identified over $380 million of annual, ongoing potential costs savings at constant production levels, of which $360 million have been implemented. · In October 2013, we and our partners Suncor Energy Inc. and Total E&P Canada Ltd. announced that we are proceeding with the construction of the Fort Hills oil sands project. The mine has an expected life of greater than 50 years, which meets our strategic goal of developing long life assets in stable jurisdictions. · On November 20 we announced an eligible dividend of $0.45 per share on our outstanding Class A common shares and Class B subordinate voting shares to be paid on January 2, 2014. · On January 21, 2014, we were ranked as one of the Global 100 Most Sustainable Corporations for 2014 by media and investment research company, Corporate Knights. This is the second consecutive year we have been included on the list. · Since mid-2013, the Canadian/U.S. dollar exchange rate has moved significantly in our favour. At the current exchange rate, EBITDA would be positively impacted by approximately $500 million if the current rate continues for the balance of 2014. 2 Teck Resources Limited 2013 Fourth Quarter News Release This news release is dated as at February 13, 2014. Unless the context otherwise dictates, a reference to “Teck,” “the company,” “us,” “we,” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2012, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview Profits are lower than last year as a result of lower prices for all of our principal products, especially coal. Coal and copper prices declined by 23% and 8%, respectively, on an annual basis and 11% and 10% in the fourth quarter compared with the same period a year ago. For 2013 we exceeded our production targets for the year and compared with 2012 production level our coal and zinc production both rose by 4%, while copper was lower by 2% due to lower ore grades, which were partially offset by mill throughput increases at most of our mines. We continue to focus on our cost reduction program at all of our sites. We have identified over $380 million of potential ongoing, annual operating cost savings across the company, of which $360 million have been implemented. An additional $150 million of one-time cost savings and deferrals have also been identified and implemented. We note that while we have achieved significant efficiencies through this program, there are offsetting factors such as lower grades, increased waste haul distances, higher fuel prices and contractual labour rate increases which tend to offset these cost control measures, and that some of these will become more significant as mining progresses at each of our sites. In October 2013, we and our partners Suncor and Total announced that we are proceeding with the construction of the Fort Hills oil sands project. The mine has an expected life of greater than 50 years, which meets our strategic goal of developing long life assets in stable jurisdictions. Planned capacity is 180,000 barrels per day of which our 20% share would be 36,000 barrels per day. First oil is planned for the end of 2017 with a ramp up to 90% of capacity within 12 months. Our share of the fully escalated capital cost is expected to be $2.94 billion. We continue to review our capital spending on other projects and in respect of sustaining capital, reducing these amounts where we consider it prudent to do so. 3 Teck Resources Limited 2013 Fourth Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions described in the table below, was $227 million, or per $0.40 share, in the fourth quarter of 2013 compared with $409 million, or $0.70 per share, in the same period a year ago. The decline in adjusted profit was primarily due to lower prices for our products, a decline in zinc and copper sales volumes due to timing of shipments and higher unit costs at our coal operations. Profit attributable to shareholders was $232 million, or $0.40 per share, in the fourth quarter compared with $200 million or $0.34 per share in the same period last year. Profit last year was affected by a $259 million after-tax charge related to the refinancing of our remaining high-yield notes. Three months ended December 31, Year ended December 31, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sales and provisions ) 4 (9 ) ) Foreign exchange (gains) losses (2
